        Case 1:20-cv-00154-WHA-CSC Document 14 Filed 07/16/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

CLYDE JAMES JOHNSON, JR.,                     )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         ) CIVIL ACTION NO. 1:20-CV-154-WHA
                                              )
CHARLES FAULKNER, et al.,                     )
                                              )
           Defendants.                        )

                                         ORDER

         On June 25, 2020, the Magistrate Judge entered a Recommendation (Doc. #13)

to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for the plaintiff’s failure to provide

a current address as ordered by this court.

        A separate Final Judgment will be entered.

        DONE this 16th day of July, 2020.



                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
